Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 1 of 11

IN THE UNITEI) STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

HOUSTON DIVISION
LANDMARK AMERICAN §
INSURANCE COMPANY §
§
Piaintiff § CIVIL ACTI()N N().
§
vs. § ACTION FOR DECLARATORY
§ RELIEF
SCD MEMORIAL PLACE II, LLC §
Defendant §

PLAINTIFF’S ORIGINAL COMPLAINT FOR
DECLARATORY JUDGMENT

TO THE HONORABLE UNITED STATES DISTRICT COURT:

Piaintiff landmark American Insurance Company (“Landrnark”) files this Original
Cornplaint for Declaratcry Judgment pursuant to Federaf Rule cf Civil Prccedure 57 and 28
U.S.C. § 2201. This is an insurance coverage dispute arising from Hui'ricane Harvey. Landmark
respectfuily shows the Court as fcllews:

I. THE PARTIES

1. Plaintiff Lancimark is a NeW Hampshire corporation, With its principal place Of
business in Geci‘gia.

2. Defendant SCD Mernc)riaf Drive II, LLC (“SCD Memorial”) is a company
crganized under the laws of Deiaware, With its principal place of business in Housten, Texas. lt
can be served through its registered agent Corporation Service Cornpany dba CSC - Lawyers

Incorporating Service Coinpany, 211 E. 7th Street, Suite 620, Austin, TX 78701-3218.

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 2 of 11

II. JURISDICTION

3. The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1332 and
2201 because compiete diversity exists between the parties, the amount in controversy exceeds
the sum of $75,000 exciusive of interest and costs, and Landrnark seeks declaratory relief
pursuant to 28 U.S.C. § 2201, er seq., the Federai Deciaratory Judgment statute.

4. Venue is proper in this district pursuant to 28 U.S.C. § 1391(a) because the
property at issue is located in this district.

III. INTR()DUCTION AND BACKGROUND

5. SCD Memorial owned an office building located at 15377 Memorial Drive,
Houston, Texas 77079 (the “Property”). SCD l\/[emorial Was an Additional Named Insured
under a Commercial Property Poiicy caifed a “l\/Iaster ‘All Risks’ Global Property Poiicy” issued
by Lexington Insurance Cornpany (Lexiugton”), Policy 021565662, With effective dates of
August 31, 2016 to August 31, 2017 (the “Lexington Poiicy”). (Exhibit 1 ~ LeXington Policy, 1.
Deciarations). l

6. The Lexington Poiicy provided coverage to SCD Meinorial for damage to the
Property caused by “ail risks” of loss unless expressiy excluded under the lexington Poficy.

7. The Lexington Policy contained a deductible of 2.5% of the Total lnsurable Vaiue
of the Property at the time of the loss for damage arising out of a Nanied Storin in Harris County5
'l`exas. (Exhibit f a Lexington Policy, I. Deciarations, E. Deductibles, Windstorm or Hail).

8. The deductible in a Cornrnercial Property Policy, like the Lexington Policy, is an

amount the insurer deducts from a covered loss before the insurer pays under its poiicy for the

 

1 'l` he Narned insured on the Lexington Policy is Sl<anska USA Commerciai Deveiopment, lnc. (“Skanska”). SCD
Memorial is an entity affiliated with Sl<anska and is an Additionai Nanied lnsured on the bexington Po[icy,

2

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 3 of 11

covered loss. The deductible amount, therefore, is an amount the insured has to pay itself for
repairs to its property

9. SCD Mernoriai Was also the Named lnsured under a Deductible Buy Bacl< policy
issued by Landmark, Poiicy No. LHD397789, With effective dates of August 31, 2016 to
September 7, 2017 (the “Landniark Policy”). §Exhibit 2 - Landrnark Policy, Deductible Buy
Baci< Schedule and Endorsement No. 1).

10. The Landmark Poiicy provided deductible buy back coverage for the Property if
the Property Was damaged by “Windstorrn or Hail associated With a Named Storrn.” (Exhibit 2
a Landrnark Policy, Deductibie Buy Bacl< Schedule). Therefore, in contrast With the Lexington
Policy, Which provided coverage on an “ali risks” basis, the landmark Poiicy provided coverage
oniy for named perils: “Windstorm or Hail associated Witii a Named Storm.”

11. A Deductibie Buy Back policy,2 like the Landmark Policy, is a specific type of
insurance policy that is purchased by an insured to provide coverage for the amount, or part of
the amount, of the deductibie in another policy purchased by the insured. In other vvords, when
an insured purchases a policy With a high deductible frorn one insurer, it may also purchase a
separate policy from another insurer to cover icsses in a layer beicw the high deductible
Therefore, a deductible buy back poiicy is insurance that functions to reduce the insured’s
deductible under another poiicy. lt is axiomatic that With Windstorni or hail deductible buy back
coverage, the coverage only appiies if the damage Was caused by Wind cr hail.

12. The Landmark Policy provided SCD l\/lernoriai With Deductible Buy Bacl<
coverage for a portion of the deductibie in the Lexington Policy in the event of damage to SCD

Meniorial’s Property caused by Windstorm or Hail associated With a Narned Stcrrn.

 

2 Deductible Buy Back policies are also known as Deductible Buy Down policiesl

3

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 4 of 11

13. ln this case, however, the Property suffered flood damage arising out of Hurricane
Harvey. Hurricane Harvey was a Named Storm. The Property did not suffer windstorm or hail
damage arising out of liurricane llarvey. The damage to the Property was fully investigated by
lexington and by SCD l\/Iernorial and determined to be wholly caused by the peril of flood
There was no evidence the Property suffered damage from the perils of windstorm or hail
associated with Hurricane l“larvey. *

14. Because the Lexington Policy provided SCD Memorial with coverage for damage
caused by the peril of flood, the lexington Policy paid SCD Memorial for flood damage after
applying the lexington Policy’s deductible of 2.5 % of the Total insurable Vaiue of the Property.

15. SCD Memorial made a claim under the Landmark Policy for landmark to issue
payment in the amount ot`$1,527,500, which is the landmark Policy limit for the deductible buy
back coverage for losses caused by the perils of windstorm or haii associated with a Named
Storm.

l6. Landrnark sent a letter to SCD Meniorial on or about February 28, 2018
explaining that it appeared the Landmark Policy was not triggered by SCD Memorial’s
Hurricane Harvey claim because the Landmark Policy did not provide coverage if the loss at
issue was caused by the peril of ilood, because the Landrnark Policy only provided coverage for
loss caused by the perils of windstorm or hail. Because there was no evidence at that time of
damage to the Property from windstorm or hail arising from Hurricane Harvey, Landmark
explained that the Landmark Policy was not triggered Landmark, however, left the claim open
in the event SCD Mernorial submitted evidence of wind damage at the Property associated with
Hurricane Harvey. (M?) m 2/28/2018 Letter from RSUI (Landmark’s parent company) to

SCD l\/lemorial).

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 5 of 11

17. Thereafter, SCM l\/lemorial never submitted any evidence to Landmark of wind or
hail damage at the Property associated with llurricane i-larvey.

18. Then, on or about February 6, 2019, Landmark received a letter from SCD
l\/lemorial. The letter, however, does not present any evidence of wind or hail damage at the
Property associated with Hurricane Harvey. Rather, SCD Memorial asserts that the landmark
Policy should apply by taking an unusual and unsupported position that the damage to the
Property was not caused by the peril of flood, but rather was caused by failed flood control
SCD Memorial appears to contend that because the controlled releases of water from the
Addicks and Barker reservoirs prevented those reservoirs from overflowing, but caused Buffalo
Bayou to overflow its banks and cause flood damage to the Property, the Property was not
damaged by flood. (Exhibit 4 f 2/6/2019 Letter from counsel for SCD l\/ieniorial to RSUI).

l9. This argument is groundless for at least three main reasons First, SCD Memorial
was paid by Lexington for flood damage “Flood” is defined in the lexington Policy as “a rising
and overflowing of a body of water onto normally dry land including that which results from
tsunami, tidal wave, seismic wave, or series thereof caused by any one disturbance Such
definition includes Storrn Surge. However, ensuing physical loss, damage or destruction arising
from a peril not otherwise excluded herein caused by such ‘Flood’ shall not be considered
‘Flood’ within the terms and conditions of this Policy.” (Exhibit l ~ lexington Policy, Vlil.
Detinitions, g. Flood).

20. During Lexington’s investigation and adjustment of SCD Memorial’s llurricane
Harvey claiin, the damage to the Property was determined to have been caused by the peril of
flood arising out of Hurricane Harvey. The Property was damaged because Buffalo Bayou,

which is a body of water, overflowed onto normally dry land and flooded the Property. On

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 6 of 11

information and belief, all of the claim and repair professionals hired by Lexington and by SCD
Memorial involved in the investigation and adjustment of SCD l\/Iernorial’s claim determined
that the damage to the Property was caused by the peril of flood arising from Hurricane Harvey
as defined in and covered by the Lexington Policy, and not from some other peril, such as wind
or hail.

21. Second, SCD Memorial itself considered the damage to its Property to have been
caused by flood arising out of Hurricane Harvey because it accepted insurance proceeds in the
millions of dollars from lexington for damage arising from the peril of flood. Therefore, SCD
l\/lemorial cannot now take a wholly contrary position to argue that damage to the Property was
not caused by flood.

22. "l`hird, even under SCD Memorial’s argument that the Property was not damaged
by flood, in order for the Landmark Policy to apply, the damage to the Property had to have been
caused by the perils of Windstorm or Hail associated with Hurricane Harvey. 'l`here is no
evidence the Property sustained any damage from windstorm or hail associated with Hurricane
Harvey.

23. Landmark has filed this declaratory judgment action for a determination that the
landmark Policy does not provide SCl) Memorial with deductible buy back coverage for its
Hurricane Harvey claim.

IV. SUMMARY OF COVERAGE ISSUES

24. Landmark seeks a declaration as to the following coverage issues:

25 . The landmark Policy provides deductible buy back coverage only if the loss at
issue was caused by the perils of Windstorm or l~lail associated with a Named Storm;

26. Tlie landmark Policy does not provide deductible buy back coverage for losses

caused by the peril of flood;

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 7 of 11

27. Because the loss at the Property was caused by the peril of ilood, there is no
deductible buy back coverage under the Landmark Policy for SCD l\/iemorial’s Hurricane
llarvey claim;

28. Even if the loss at the Property was not caused by the peril of flood, there is no
deductible buy back coverage for SCD Mernorial’s claim under the landmark Policy because the
damage was not caused by the perils of Windstorm or Hail associated with Hurricane Harvey.

V. THE LANDMARK POLICY

 

29. The provisions of the Landmark Policy are incorporated herein by reference

30. All conditions precedent to filing this lawsuit have occurred

31. The following sets forth the pertinent provisions of the Landmark Policy:

32. The Landrnark Policy’s “Deductible Buy Back Schedule” specifically sets forth

the following:

DEDUCTIBLE BUY BACK SCHEI)ULE

=i= * *
ltem
=l= * >l=
3. Periis Covered: Windstorm cr Haii associated with a Named Storm**
Excluding Terrorism
**Following Named Storrn definition in Lexington lnsurance
Company’s poiicy.
* * >i=
5. Prirnary insurers and Poiicy Nurnbers: Lexington insurance Company
Policy No. 021565662
6. Deductible'. $250,000 Per Occurrence (Combined Property Darnage and Rental
Value)
7. l.,imitlnsured: 8§,527,500 Per Occurrence, not to exceed 2.5% of "l`otal insurable

values at time of loss

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 8 of 11

***

§Exhibit 2 - Landmark Policy, Deductible Buy Back Schedule and Endcrsement No. l).
33. The Landmark Policy’s “Deductible Buy Back Coverage Form” provides as

follows (emphasis added)'.

DEDUCTIBLE BUY BACK COVERAGE FORl\/Z
l. INSURING CLAUSE:

Subject to the Iimitations, terms and conditions contained in this Policy or added hereto, the Company
agrees to indemnify the lnsured named in the schedule herein in respect of direct physical loss or damage to
the property described in the schedule while located or contained as described in the schedule, occurring
during the period stated in the schedule and caused by any of such perils as are set forth in [tem 3 of the
schedule and which are also covered by and defined in the policy/ies specified in the schedule and issued
by the “Primary lnsurer(s)" stated therein

vi * >l=
3. DEFINITIONS:
(a) Lcss: The word “loss” shall mean a loss or series of losses arising out of one event or
occurrence
(b) Ultimate Net Loss: The words “ultiniate net loss” shall mean the loss sustained by the

insured as a result of the happening of the perils covered hv this Policy after making deductions
for all salvages, recoveries and other valid and collectible insurance [other than recoveries under
the policy/ies of the primary and underlying excess insurer(s)}.

**=l=

5. MAlNl`ENANCE OF PRlMARY lNSURANCEZ

In respect cf the perils hereby insured against, this Policy is subject to the same warranties, terms, and
conditions (except as regards the premium, the amount and limits of liability other than the deductible or
self-insurance provisions where applicable and the renewal agreement, if any; and EXCEPT AS
OTHERWISB PROVIDED HERElN) as are contained in or as may be added to the policy/ies of the
primary insurer(s) prior to the happening of a loss for which claim is made hereunder, and should any
alteration be made in the premium for the policy/ies of the primary insurer(s), then the premium hereon
shall be adjusted accordingly

lt is a condition of this Policy that the policy/ies and underlying excess insurer(s) shall be maintained in full
effect during the currency of this Policy.

§Exhibit 2 m Landmark Policy, Deductible Buy Back Coverage Form).

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 9 of 11

34. The lnsuring Ciause of the Landrnark Policy makes clear that it oniy provides
Deductible Buy Back coverage for loss or damage “caused by any such perils as are set forth in
Item 3 of the schedule.” Item 3 of the Schedule, as shown above, specifically lists the perils
covered by the Landmarl< Policy as c‘Windstorin or Hail associated With a Narned Storrn.”
Flood is not a covered peril.

35, Likewise, other provisions in the Deductible Buy Back Coverage Forrn cited
above also explicitly reference that the coverage under the Landmark Policy relates only to the
perils covered or insured by this Policy, which are Windstorm or Hail associated With a Named
Storrn.

36. The Deductible Buy Back Schedule states that the Landmark Policy uses the
definition of “Narned Storrn" contained in the Lexington Policy. The Lexington Policy defines
“Named Storm” as “a storm that has been declared by the National Weather Service to be a
Hurricane, Typhoon, Tropical Cycione, Tropical Storrn or Tropical Depression). (Exhibit 1 -
Lexington Policy, I. Declarations, E. Deductibles, Windstorm or Hail). Hurricane Harvey Was a
Narned Storni.

37. Accordingly, applying the above to SCD l\/lemorial’s claim at issue, the
Landmark Policy could only provide deductible buy back coverage for damages caused by the
perils of Windstorm or Hail associated With Hurricane Harvey. Because none of the damages at
the Property were caused by the perils of Windstorm or I-Iail associated with Hurricane Harvey,
the landmark Policy Was not triggered

VI. CLAIM FOR DECLARATORY RELIEF

38. Landmark hereby incorporates by reference the preceding paragraphs.
39. Pursnant to 28 U.S.C. § 2201, landmark seeks a declaration including, but not

limited to, the following:

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 10 of 11

A. The Landmark Policy provides deductible buy back coverage only if the
loss at issue was caused by the perils of Windstorrn or Hail associated
with a l\larned Storrn;

B. The Landrnark Policy does not provide deductible buy back coverage for
losses caused by the peril of flood;

C. Because the loss at the Property was caused by the peril of tlood, there is
no deductible buy back coverage under the Landmark Policy for SCD
Memorial’s Hurricane l~larvey claiin;

D. Even if the loss at the Property Was not caused by the peril of flood, there
is no deductible buy back coverage for SCD l\/lernorial’s claim under the
Landmarl< Policy because the damage was not caused by the perils of
Windstorrn or Hail associated with Hurricane Harvey.

40. Landrnark reserves the right to assert additional Policy provisions as the case
develops, as there may be other provisions that apply of Which Landtnark has no present
knowledge Tlierefore, Landmark requests that the Court make such other and further
declarations as rnay he appropriate

THEREFORE, Landmarl< prays that SCD Memorial be summoned to appear and answer
herein, and that upon trial hereof, the Court declare that there is no coverage afforded to SCD
Memorial under the Landrnark Policy for SCD l\/lernorial’s Hurricane Harvey claim; and that

Landmarl< be awarded such other and further relief, at law or in equity, to which it may be justly

entitled.

ll)

Case 4:19-cV-00838 Document 1 Filed on 03/08/19 in TXSD Page 11 of 11

435 l -9733-100[

Respectful]y submitted,

 

 

T as Bar No. 03138830

jb own@winstead.com
Hilary C. Borovv

Texas Bar. No. 00787106
hborow@winstead.com
WINSTEAD PC

600 Travis Street, Suite 5200
Houston, Texas 77002
Telephone: (713) 650-8400
Facsimile: (713) 650~2400

ATToRNEvs Fon PLAlNTIFF LANI)MARK
AMnnchN leuRANcE `CoMPANv

ll

